Case 1:19-cv-00956-KD-N Document 21 Filed 02/17/21 Page 1 of 1            PageID #: 117




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


DANIEL MACAUTHER WILSON,
#260779,                                    :

      Plaintiff,                            :

vs.                                         :   CIVIL ACTION 19-0956-KD-N

CLARK STANKOSKI, et al.,                    :

      Defendants.                           :



                                     JUDGMENT


      In accordance with the Order entered this date, it is ORDERED, ADJUDGED,

and DECREED that the claim for release is dismissed with prejudice as frivolous, the

damages claims against Defendant Stankoski are dismissed with prejudice as

frivolous, and the claims against Defendants Perdue and Hudson are dismissed

without prejudice for failure to state a claim upon which relief can be granted.

      It is further ORDERED, ADJUDGED and DECREED that this action is

dismissed in its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B)(i-iii).

      DONE and ORDERED this 17th day of February 2021.



                                  s/Kristi K. DuBose
                                  CHIEF UNITED STATES DISTRICT JUDGE
